Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Upon further review of Applicant arguments and the instant specification, the restriction requirement between Groups I-III, as set forth in the Office action mailed on 13 June 2022, has been reconsidered and withdrawn. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “100a” has been used to designate both a horticultural environment in [0029] and a mobile trellis in [0030]. Please review the entire specification for clear and consistent reference numerals. 
The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(4) because at least reference characters “101a” in [0028], “100a-d” in [0029], “1206a,b/1207a/1212b” in [0073] have all been used to designate “mobile trellis”. The use of consistent element numbering is imperative to the understanding of the invention. Additionally, element 1207a in Fig. 12A of the instant invention is not a trellis in any understanding of the term. A detailed review of the specification should be conducted, as it is replete with inconsistencies and errors in comparison with the supplied drawings.
The drawings are further objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the enclosure is supported by the trellis” in claims 1, 8, & 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because: it does not narratively and concisely describe the invention “…to enable the reader thereof, regardless of his or her degree of familiarity with patent documents, to determine quickly from a cursory inspection of the nature and gist of the technical disclosure and should include that which is new in the art to which the invention pertains.” MPEP 608.01(b). The persistent use of “may,” “e.g.,” and “i.e.,” as well as the use of quotations in the abstract, should be avoided because it obfuscates what Applicant views as the novel subject matter of the application.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: [0071] states “As a particular example, historical data related to past operation of a horticultural environment may indicative that a temperature…” but “may indicative” is incorrect.  Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “wherein the enclosure access open indication input is representative of an interior pressure” found in claims 9 & 16. No discussion of pressure is found in the entirety of the instant specification.
Claim Objections
Claims 13 & 19 are objected to because of the following informalities: each preamble recites “A system” and it should be replaced with --The system--. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is:
“a trellis relocation mechanism” in claims 8 & 15, and claims 9-14 & 16-20 as dependent thereon. As discussed in [0003 & 30], for non-limiting example, support is found for the relocation mechanism requiring caster(s), allowing for movement of the device if acted upon.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 16, 17, & 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 & 8 each recites the limitation "the environmental control" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
For each of claims 4 & 11, it is unclear what the limitation “wherein the environmental controller is configured to create a microclimate for an associated plant within the enclosure,” further requires beyond the “microclimate system” in the preamble of each of claims 1 & 8 (from which they depend). Note that each of claims 4 & 11 is directed to an apparatus claim, and, as such, should be directed to a clear structural or functional recitation. It is unclear what further structure is being required to satisfy the metes and bounds of the intended use.
For each of claims 9 & 16, it is unclear what the phrase “wherein the enclosure access open indication input is representative of an interior pressure” further requires, in light of the above specification objection. Without a clear understanding of what structure or specific function the Applicant intends this limitation to be, the metes and bounds of the claim cannot be ascertained. Further, it is unclear what is intended by “representative” - is this a direct or indirect relationship? How is this represented in the disclosed invention?
For each of claims 10 & 17, it is unclear how “the first environmental control input is representative of…” - what is intended by “representative” - is this a direct or indirect relationship? How is this represented in the disclosed invention? It is recommended that the phrase be replaced with --the first environmental control input includes at least one of: a temperature sensor, a humidity sensor,…--.
Claim 17 recites “the first interior environmental control input” in line 1, and Claim 20 recites “the first interior environment control output” in lines 1-2. There is insufficient antecedent basis for each limitation in the claims.
Claims 2, 3, 5-7, 10, & 12-14 are rejected as ultimately dependent from claim 1 rejected above.
Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  For Claim 15, the omitted elements are: the controller which incorporates the input from the environmental control input, required for the apparatus to work as intended and as claimed. Claims 16-20 are rejected as ultimately dependent from claim 15 rejected above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 & 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Townsley (US 20080216398) in view of Kielland (CA 3018838) and Nigg et al. (CH 710011, “Nigg”). 
For Claim 8, Townsley discloses a mobile plant micro-climate system (as noted in [0003], the device 10 of Townsley is capable of being disassembled, and thus, is mobile), the system comprising: 
a trellis (rack unit 12, as illustrated in Figure 3 and the accompanying description found in [0030-34]); 
an enclosure (outer layer 14), wherein the enclosure is supported by the trellis (Fig. 1); and 
a first interior environment control output (ventilation unit system 16, [0032]).
Townsley is silent to the trellis having a trellis relocation mechanism; and
an environmental controller configured to control an environment of an interior of the enclosure independent from an environment outside the enclosure, wherein the environmental controller includes a first interior environment sensor input, an enclosure access open indication input, and the first interior environment control output, and wherein the environmental control is configured to alter the first interior environment control output based on the enclosure access open indication input irrespective of a status of the first interior environment sensor input.
Kielland, like prior art above, teaches a collapsible plant growing device (clearly illustrated in Figs. 1-3), further comprising a trellis (6) having a trellis relocation mechanism, wherein the trellis relocation mechanism includes at least three casters (dolly wheels 8 or wheels 32, see Figs. 1-3 & 30, required by the 112f interpretation noted above).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the bottom of the trellis of Townsley with the casters as taught by Kielland, in order to decrease the physical load on a user, as is well known in the art and yielding predictable results.
Nigg, like prior art above, teaches a plant growing device (1), further comprising an environmental controller (“electronic controller”) configured to control an environment of an interior of the enclosure (formed by the walls 2, 3, 4, & 5 of cabinet 1) independent from an environment outside the enclosure (outside of the cabinet 1), wherein the environmental controller includes a first interior environment sensor input (one or more of the humidity sensors, and the light sensor), an enclosure access open indication input (reed sensor), and first interior environment control output (first and second row of LED lights), and wherein the environmental control is configured to alter the first interior environment control output based on the enclosure access open indication input irrespective of a status of the first interior environment sensor input (the electronic controller of Nigg is capable of actuating the lights based on the reed sensor and not the humidity or light sensor).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to incorporate the lights and associated controller of Nigg into the enclosure of Townsley, in order to provide automation which cuts down on energy waste, yielding predictable results. Such a modification would have been further obvious since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192.
For Claim 15, Townsley discloses a mobile plant micro-climate system (as noted in [0003], the device 10 of Townsley is capable of being disassembled, and thus, is mobile), the system comprising: 
a trellis (rack unit 12, as illustrated in Figure 3 and the accompanying description found in [0030-34]); 
an enclosure (outer layer 14), wherein the enclosure is supported by the trellis (Fig. 1); and 
a first interior environment control output (ventilation unit system 16, [0032]).
Townsley is silent to the trellis having a trellis relocation mechanism; and
an environmental control input configured to control an environment of an interior of the enclosure independent from an environment outside the enclosure, wherein the environmental control input is configured to alter an environment inside the enclosure based on an enclosure access open indication input irrespective of a status of the interior environment of the enclosure.
Kielland, like prior art above, teaches a collapsible plant growing device (clearly illustrated in Figs. 1-3), further comprising a trellis (6) having a trellis relocation mechanism, wherein the trellis relocation mechanism includes at least three casters (dolly wheels 8 or wheels 32, see Figs. 1-3 & 30).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the bottom of the trellis of Townsley with the casters as taught by Kielland, in order to decrease the physical load on a user, as is well known in the art and yielding predictable results.
Nigg, like prior art above, teaches a plant growing device (1), further comprising an environmental control input (“electronic controller” include communication with the reed sensor) configured to control an environment of an interior of the enclosure (formed by the walls 2, 3, 4, & 5 of cabinet 1) independent from an environment outside the enclosure (outside of the cabinet 1), wherein the environmental control input is configured to alter an environment inside the enclosure based on an enclosure access open indication input irrespective of a status of the interior environment of the enclosure (the electronic controller of Nigg is capable of actuating the lights based on the reed sensor and not the humidity or light sensor).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to incorporate the lights and associated controller of Nigg into the enclosure of Townsley, in order to provide automation which cuts down on energy waste, yielding predictable results. Such a modification would have been further obvious since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192.
For Claim 9, the above-modified reference teaches the system of claim 8, and the above-modified reference further teaches wherein the enclosure access open indication input is representative of an interior pressure (as best understood, the open/closed door indicator indicates whether the device is sealed or enclosed, meeting the claim limitation).
For Claim 10, the above-modified reference teaches the system of claim 8, and Nigg further teaches wherein the first interior environmental control input is representative of at least one of: a temperature within the enclosure, humidity within the enclosure (humidity sensor is disclosed), oxygen within the enclosure, carbon monoxide within the enclosure, or a light level within the enclosure.
For Claim 11, the above-modified reference teaches the system of claim 8, and the above-modified reference further teaches wherein the environmental controller is configured to create a microclimate for an associated plant within the enclosure (through the normal operation of the controller, the enclosure defines a microclimate).
For Claim 16, the above-modified reference teaches the system of claim 15, and the above-modified reference further teaches wherein the enclosure access open indication input is representative of an interior pressure (as best understood, the open/closed door indicator indicates whether the device is sealed or enclosed, meeting the claim limitation).
For Claim 17, the above-modified reference teaches the system of claim 15, and Nigg further teaches wherein the first interior environmental control input is representative of at least one of: a temperature within the enclosure, humidity within the enclosure (humidity sensor is disclosed), oxygen within the enclosure, carbon monoxide within the enclosure, or a light level within the enclosure.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Townsley in view of Kielland, Nigg, and Pascal (FR 2946499).
For Claim 1, Townsley discloses a mobile plant micro-climate system (as noted in [0003], the device 10 of Townsley is capable of being disassembled, and thus, is mobile), the system comprising: 
a trellis (rack unit 12, as illustrated in Figure 3 and the accompanying description found in [0030-34]); 
an enclosure (outer layer 14), wherein the enclosure is supported by the trellis (Fig. 1); and 
a first interior environment control output (ventilation unit system 16, [0032]).
Townsley is silent to the trellis having a trellis relocation mechanism, wherein the trellis relocation mechanism includes at least three casters; and
an environmental controller configured to control an environment of an interior of the enclosure independent from an environment outside the enclosure, wherein the environmental controller includes a first interior environment sensor input, a first exterior environment sensor input, an enclosure access open indication input, and the first interior environment control output, and wherein the environmental control is configured to alter the first interior environment control output based on the enclosure access open indication input irrespective of a status of the first interior environment sensor input or the first exterior environment sensor.
Kielland, like prior art above, teaches a collapsible plant growing device (clearly illustrated in Figs. 1-3), further comprising a trellis (6) having a trellis relocation mechanism, wherein the trellis relocation mechanism includes at least three casters (dolly wheels 8 or wheels 32, see Figs. 1-3 & 30).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the bottom of the trellis of Townsley with the casters as taught by Kielland, in order to decrease the physical load on a user, as is well known in the art and yielding predictable results.
Nigg, like prior art above, teaches a plant growing device (1), further comprising an environmental controller (“electronic controller”) configured to control an environment of an interior of the enclosure (formed by the walls 2, 3, 4, & 5 of cabinet 1) independent from an environment outside the enclosure (outside of the cabinet 1), wherein the environmental controller includes a first interior environment sensor input (one or more of the humidity sensors, and the light sensor), an enclosure access open indication input (reed sensor), and first interior environment control output (first and second row of LED lights), and wherein the environmental control is configured to alter the first interior environment control output based on the enclosure access open indication input irrespective of a status of the first interior environment sensor input or the first exterior environment sensor (given the “or” limitation, the electronic controller of Nigg is capable of actuating the lights based on the reed sensor and not the humidity or light sensor).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to incorporate the lights and associated controller of Nigg into the enclosure of Townsley, in order to provide automation which cuts down on energy waste, yielding predictable results. Such a modification would have been further obvious since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192.
Pascal, like prior art above, teaches a plant growing enclosure and controller, further comprising a first exterior environment sensor input (“a plant culture enclosure of the type comprising at least one opening with controlled opening and temperature and relative humidity sensors arranged inside the enclosure and outside the enclosure to deliver relative measurement signals, on the one hand, to the air temperatures in the enclosure and on the outside of the enclosure, on the other hand, to the relative humidity of the air in the enclosure and to the outside, characterized in that the enclosure further comprises an installation of the aforementioned type for maintaining the water deficit of the atmosphere of said enclosure under conditions considered optimal for said culture.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to incorporate into the environmental controller of the above-modified reference, a pair of complementary humidity sensors which measure the humidity inside and outside of the enclosure as taught by Pascal, in order to better cater the inside environment to the needs of a particular plant. Such a modification would have been further obvious since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192.
For Claim 2, the above-modified reference teaches the system of claim 1 and Townsley further discloses incorporated into a horticultural environment (the entire device is a horticultural environment, greenhouse).
For Claim 3, the above-modified reference teaches the system of claim 1, and Townsley further discloses wherein the trellis includes modular components (the rack unit is “easy to assembly (sic),” [0030]).
For Claim 4, the above-modified reference teaches the system of claim 1, and the above-modified reference further teaches wherein the environmental controller is configured to create a microclimate for an associated plant within the enclosure (through the normal operation of the controller, the enclosure defines a microclimate).
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Townsley, Kielland, Nigg, and Pascal as applied to claims 1-4 above, and further in view of Oglevee et al. (US 4430828, “Oglevee”).
For Claim 5, the above-modified reference teaches the system of claim 1.
The above-modified reference is silent to wherein the environmental controller is configured to anticipate changes in an associated horticultural environment within the enclosure based upon an event.
Oglevee, like prior art above, teaches a plant growth controller (title) further comprising wherein environmental controller is configured to anticipate changes in an associated horticultural environment within the enclosure based upon an event (“a computerized plant oriented control system which anticipates changes in the conditions over the crop beds by sensing remote conditions such as light above shades, external temperatures, wind velocity and direction.” Column, lines 57-61 in light of the “maintaining one or more conditions such as temperature, mist, irrigation, and carbon dioxide concentration, Col. 1, lines 62-68).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the controller of the above-modified reference with the ability to anticipate a change in conditions as taught by Oglevee, in order to more comprehensively automate the system, providing the most efficient system, and avoiding plant health decay or loss.
For Claim 6, the above-modified reference teaches the system as in claim 5, and Oglevee further teaches wherein the event includes at least one of: a change in temperature within the enclosure (see the “individualized environmental control” in light of the exemplary “temperature, mist, irrigation, and carbon dioxide concentration,” found in Col. 1, lines 46-68 and the disclosure of anticipation and reduction of heat load, Col. 6, lines 58-64), a change in humidity within the enclosure, a change in oxygen within the enclosure, a change in carbon monoxide within the enclosure, and a light level within the enclosure.
For Claim 7, the above-modified reference teaches the system of claim 1.
The above-modified reference is silent to wherein the environmental controller is configured to preemptively alter the first interior environment control output based on anticipating a change in a horticultural environment within the enclosure.
Oglevee, like prior art above, teaches a plant growth controller (title) further comprising wherein environmental controller is configured to preemptively alter the first interior environment control output based on anticipating a change in a horticultural environment within the enclosure (“For those embodiments which relate to anticipatory control condition, sensors remote from the bed such as external temperature, wind speed and wind direction sensors are required” Col. 2, lines 48-51, see Fig. 9 and the entirety of Col. 2, for non-limiting disclosure; the ability of the device of Oglevee uses the data external to the enclosure to anticipate the needs of the interior of the greenhouse).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the controller of the above-modified reference with the ability to anticipate a change in conditions and preemptively act on the logic as taught by Oglevee, in order to more comprehensively automate the system, providing the most efficient system, and avoiding plant health decay or loss.

Claims 12-14 & 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Townsley, Kielland, and Nigg as applied to claims 8-11 & 15-17 above, and further in view of Oglevee.
For Claims 12 & 18, the above-modified reference teaches the system of claims 8 & 15.
The above-modified reference is silent to wherein the environmental controller is configured to anticipate changes in an associated horticultural environment within the enclosure based upon an event.
Oglevee, like prior art above, teaches a plant growth controller (title) further comprising wherein environmental controller is configured to anticipate changes in an associated horticultural environment within the enclosure based upon an event (“a computerized plant oriented control system which anticipates changes in the conditions over the crop beds by sensing remote conditions such as light above shades, external temperatures, wind velocity and direction.” Column, lines 57-61 in light of the “maintaining one or more conditions such as temperature, mist, irrigation, and carbon dioxide concentration, Col. 1, lines 62-68).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the controller of the above-modified reference with the ability to anticipate a change in conditions as taught by Oglevee, in order to more comprehensively automate the system, providing the most efficient system, and avoiding plant health decay or loss.
For Claims 13 & 19, the above-modified reference teaches the system as in claims 12 & 19, and Oglevee further teaches wherein the event includes at least one of: a change in temperature within the enclosure (see the “individualized environmental control” in light of the exemplary “temperature, mist, irrigation, and carbon dioxide concentration,” found in Col. 1, lines 46-68 and the disclosure of anticipation and reduction of heat load, Col. 6, lines 58-64), a change in humidity within the enclosure, a change in oxygen within the enclosure, a change in carbon monoxide within the enclosure, and a light level within the enclosure.
For Claims 14 & 20, the above-modified reference teaches the system of claims 8 & 15.
The above-modified reference is silent to wherein the environmental controller is configured to preemptively alter the first interior environment control output based on anticipating a change in a horticultural environment within the enclosure. 
Oglevee, like prior art above, teaches a plant growth controller (title) further comprising wherein environmental controller is configured to preemptively alter the first interior environment control output based on anticipating a change in a horticultural environment within the enclosure (“For those embodiments which relate to anticipatory control condition, sensors remote from the bed such as external temperature, wind speed and wind direction sensors are required” Col. 2, lines 48-51, see Fig. 9 and the entirety of Col. 2, for non-limiting disclosure; the ability of the device of Oglevee uses the data external to the enclosure to anticipate the needs of the interior of the greenhouse).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the controller of the above-modified reference with the ability to anticipate a change in conditions and preemptively act on the logic as taught by Oglevee, in order to more comprehensively automate the system, providing the most efficient system, and avoiding plant health decay or loss.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Special attention is drawn to the disclosure of US 20200037514 A1 & US 20200110933 A1 as similar to one or more aspects of the disclosed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Jordan whose telephone number is (571)272-8141. The examiner can normally be reached M-F 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MORGAN T JORDAN/Examiner, Art Unit 3643